DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 November 2021 has been entered.
Response to Amendment
The amendments filed 19 November 2021 have been entered. Applicant’s amendments have overcome each and every objection to the claims as well as each and every rejection under 35 U.S.C. 112(b) previously set forth in the Non-Final Office Action mailed 19 August 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “substantially” in claim 16 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As a result, the limitation "substantially parallel" is indefinite.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: attachment member in claims 1, 11, 16, and 26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krzyzanowski (U.S. 20200054309 A1) in view of Haack (U.S. 20160256140 A1), further in view of Slater (U.S. Patent No. 5819738 A).
Regarding claim 1, Krzyzanowski teaches a biopsy forceps device (Abstract), comprising: a tension member (Fig. 1B—actuating wire 28) extending from a proximal end to a distal end; and an end effector (Fig. 1A-1G—jaw assembly 100) including a first jaw and a second jaw (Figs. 1A-1G—first jaw 10, second jaw 12) movable between an open configuration (Fig. 1G—open configuration), in which the first jaw and the second jaw are separated from one another to receive target tissue therebetween (Paragraph 0243—movable between open and closed positions, harvest and retain biopsy samples), and a closed configuration (Fig. 1A—closed configuration), in which cutting edges of the first jaw and the second jaw are moved toward one another to cut a portion of the target tissue from surrounding tissue 
However, Krzyzanowski does not specifically teach the serrated cutting edge of the first jaw including a plurality of first teeth, and the serrated cutting edge of the second jaw including a plurality of second teeth and wherein one or more first teeth of the plurality of first teeth that are positioned at the distal end of the first jaw are larger than one or more first teeth that are positioned proximate the proximal end of the first jaw, and one or more second teeth of the plurality of second teeth that are positioned at the distal end of the second jaw are larger than one or more second teeth that are positioned proximate the proximal end of the second jaw. Haack teaches the serrated cutting edge of 
However, neither Krzyzanowski nor Haack specifically teaches wherein a plurality of valleys between the plurality of first teeth define a first line parallel to a base line extending from the distal end to the proximal end of the base of the first jaw, and at least two peaks formed by the plurality of first teeth define a second line transverse to the first line and the base line. Slater teaches a biopsy device including jaws with teeth wherein a plurality of valleys between the plurality of first teeth define a first line parallel to a base line extending from the distal end to the proximal end of the base of the first jaw, and at least two peaks formed by the plurality of first teeth define a second line transverse to the first line and the base line (Fig. 2, angles 234b, 236 b, 234a, and 234b; Col. 4, lines 28-35; see further explanation below).

    PNG
    media_image1.png
    310
    224
    media_image1.png
    Greyscale
 Slater, Fig. 2—It may be seen that the valleys (232b-1, etc.) of the teeth (231b-1, etc.) define a first line (Line 236b) parallel to a base line (shown as solid line A) while at least two peaks formed by the plurality of first teeth define a second line (Line 234b) transverse to the first line and the base line.
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the device taught by Krzyzanowski and Haack with the tooth configuration of Slater via a simple substitution that would have been obvious to try, as there are a limited number of possible ways to form the teeth of a set of jaws and this particular configuration would predictably allow for a greater volume of tissue to be grasped by the jaws when compared to configurations wherein the “first line” is not parallel to the baseline while retaining the anti-slip grip and reduced damage of the increasing size of the teeth.  	Regarding claim 3, Krzyzanowski, Haack, and Slater teach the device of claim 1. However, Krzyzanowski does not teach wherein the plurality of first teeth include first teeth having a first height and first teeth having a second height different from the first height. Haack teaches wherein the plurality of first teeth include first teeth having a first height and first teeth having a second height different from the first height (Paragraphs 0048-0049—teeth increase in height from a proximal end of the jaw to the distal end; Paragraph 0048—teeth 402 and 404 and other proximal teeth may be the same size; teeth of multiple heights 416, 414, 412 in top jaw 400, Fig. 12A). In particular, Haack teaches that there are first teeth on the first jaw of at least two different heights, wherein some of the teeth may be the same height. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the jaw assembly of Krzyzanowski with the different heights of teeth of Haack as a simple substitution for the serrated form of Krzyzanowski, as the smaller tooth height may be used in 
Regarding claim 5, Krzyzanowski, Haack, and Slater teach the device of claim 1. However, Krzyzanowski does not teach wherein the plurality of first teeth and the plurality of second teeth symmetrically and incrementally decrease in height proximally from the distal ends of the first and second jaws, respectively. Haack further teaches wherein the plurality of teeth symmetrically and incrementally decrease in height proximally from distal ends of the first and second jaws (Paragraphs 0046 and 0048-0049—teeth increase in height from a proximal end of the jaw to the distal end by 0.001mm increments; teeth of multiple heights 416, 414, 412 in top jaw 400, Fig. 12A). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the jaw assembly of Krzyzanowski with the plurality of teeth incrementally decreasing in height of Haack in order to allow the teeth at the proximal and distal ends of the jaws to close simultaneously for even gripping and cutting of a sample which would predictably reduce damage to the tissue and improve sample quality.
Regarding claim 6, Krzyzanowski, Haack, and Slater teach the device of claim 1. However, Krzyzanowski does not teach wherein the plurality of first teeth of the first jaw and the plurality of second teeth of the second jaw are offset from one another such that the plurality of teeth of the first and second jaws have a complementary fit when in the closed configuration. Haack further teaches wherein the plurality of teeth of the first jaw and the plurality of teeth of the second jaw are offset from one another such that the plurality of teeth of the first and second jaws have a complimentary fit when in the closed configuration (Figs. 4a and 19—closed configuration). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the jaw assembly of Krzyzanowski with the complementary fitting teeth of Haack in order to allow the jaws to completely close when cutting a 
Regarding claim 21, Krzyzanowski, Haack, and Slater teach the device of claim 1. However, Krzyzanowski fails to teach wherein each of at least some of the plurality of first teeth of the first jaw (Triangular teeth 402/404/406/408/410/412/414 of upper jaw 400, Fig. 12a) and each of at least some of the plurality of second teeth of the second jaw comprises a first cutting edge and a second cutting edge such that the respective tooth has a triangular shape (Triangular teeth 302/304/306/308/310/312/314 of lower jaw 300, Fig. 11b). Haack teaches wherein each of at least some of the plurality of first teeth of the first jaw and each of at least some of the plurality of second teeth of the second jaw comprises a first cutting edge and a second cutting edge such that the respective tooth has a triangular shape. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the device of Krzyzanowski with the teeth of Haack to predictably improve the gripping and cutting ability of the device in the method.
Regarding claim 22, Krzyzanowski, Haack, and Slater teach the device of claim 1. However, Krzyzanowski fails to teach wherein each of at least one of the plurality of first teeth of the first jaw and at least one of the plurality of second teeth of the second jaw comprises a first cutting edge, a second cutting edge, and a third cutting edge separating the first cutting edge and the second cutting edge such that the respective tooth has a trapezoidal shape. Haack teaches wherein each of at least one of the plurality of first teeth of the first jaw (Distal-most tooth of jaw 110a includes three cutting edges, Fig. 2) and at least one of the plurality of second teeth of the second jaw comprises a first cutting edge, a second cutting edge, and a third cutting edge separating the first cutting edge and the second cutting edge such that the respective tooth has a trapezoidal shape (Distal-most teeth of jaw 110b each include three cutting edges and are separated by a gap made to fit the distal-most tooth of first jaw 110a, Fig. 2). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Krzyzanowski in view of Haack, further in view of Slater further in view of the Engineering Toolbox (Young's Modulus - Tensile and Yield Strength for common Materials), henceforth referred to as Toolbox.
Regarding claim 9, Krzyzanowski, Haack, and Slater teach the device of claim 1. Krzyzanowski additionally teaches wherein the first and second jaws are formed of metal, and wherein each of the first and second jaws includes a polymeric portion formed of a polymeric material (Paragraph 0267—combination of materials such as metal and plastic). However, neither Krzyzanowski nor Slater specifically teaches flexibility of the polymeric portion. Toolbox defines the Young’s Modulus as the ratio of stress to strain, or the ratio of force per unit area to elastic deformation over initial length (Tensile modulus). In other words, a small Young’s Modulus would indicate that a material takes less force per unit area to deform, and is thus more flexible than a material with a high Young’s modulus, which would require more force to deform. Toolbox thus additionally teaches that this polymeric portion may be flexible, as polymeric materials like plastics may have a wide range of Young’s Moduli, as low as 0.5 GPa (Table—Teflon) or as high as 150 GPa (Table—Carbon fiber reinforced plastic), such that a plastic polymer may be very easily deformed and flexible like Teflon or as much as 300 times more rigid, like carbon fiber reinforced plastic. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the jaw assembly of Krzyzanowski and Haack with the material teachings of Toolbox in order to predictably alter the flexibility of the jaw assembly, such as to increase the flexibility of the assembly in order to improve the ability of the assembly to be maneuvered through an endoscope.
Claim 11, 13, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krzyzanowski in view of Haack further in view of Timberlake (U.S. 20130085412 A1).
sy forceps system for sampling tissue (Abstract), comprising: a proximal assembly including an actuator (Paragraph 0245—actuating mechanism at proximal end of shaft); a tension member (Fig. 1B—actuating wire 28) extending from a distal end to a proximal end coupled to the proximal assembly (Fig. 1B—shaft 13; Paragraph 0250—actuation wire extends through shaft to control interface); and a distal assembly (Fig. 1A-1G—jaw assembly 100) including first and second jaws (Figs. 1A-1G—first jaw 10, second jaw 12) movable between an open configuration (Fig. 1G—open configuration), in which the jaws are separated from one another to receive target tissue therebetween (Paragraph 0243—movable between open and closed positions, harvest and retain biopsy samples), and a closed configuration (Fig. 1A—closed configuration), in which cutting edges of the jaws are moved toward one another to cut a portion of the target tissue from surrounding tissue (Paragraph 0243—movable between open and closed positions, harvest and retain biopsy samples), the first and the second jaws defining a tissue receiving space therebetween to house the cut tissue (Paragraph 0019—sample retaining volume), the first and second jaws being pivotable relative to one another (Paragraphs 0007 and 0243—pivotally movable), each of the jaws including a serrated cutting edge extending therealong (Figs. 10A-10G—faces 54 and 56 with cutting edges; Paragraph 0259—serrated edges), the distal assembly further including an attachment member extending from a distal end to a proximal end (Fig. 1B—pivot member 14, slot 26, actuation points 30 and 32, arms 20 and 22) directly coupled to the tension member (Fig. 1B—actuating wire 28), the attachment member being movably coupled to the first and second jaws so that distal movement of the attachment member moves the jaws to the open configuration while proximal movement thereof moves the jaws to the closed configuration (Paragraph 00249—movement of pivot member causes opening and closing), and wherein actuation of the proximal assembly causes the attachment member to move proximally and distally relative to the first and second jaws (Paragraph 0245—actuating mechanism may be controlled by manipulating suitable controls located at a proximal end of shaft; 
However, Krzyzanowski does not specifically teach wherein the first jaw includes a first tooth at a distal-most end of the first jaw, the first tooth comprising a first cutting edge, a second cutting edge, and a third cutting edge that connects the first and second cutting edges of the first tooth, wherein the second jaw includes two second teeth that mate with the first tooth when the first jaw and the second jaw are in the closed configuration, each second tooth comprising a first cutting edge, a second cutting edge, and a third cutting edge that connects the first and second cutting edges of the respective second tooth. Haack teaches a forceps device (Abstract) wherein the first jaw (First jaw 110a, Fig. 2) includes a first tooth at a distal-most end of the first jaw, the first tooth comprising a first cutting edge, a second cutting edge, and a third cutting edge that connects the first and second cutting edges of the first tooth (Distal-most tooth of jaw 110a includes three cutting edges, Fig. 2), wherein the second jaw (Second jaw 110b, Fig. 2) includes two second teeth that mate with the first tooth when the first jaw and the second jaw are in the closed configuration (Closed configuration, Fig. 4a), each second tooth comprising a first cutting edge, a second cutting edge, and a third cutting edge that connects the first and second cutting edges of the respective second tooth (Distal-most teeth of jaw 110b each include three cutting edges and are separated by a gap made to fit the distal-most tooth of first jaw 110a, Fig. 2). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Krzyzanowski with the teeth of Haack in order to predictably improve the non-slip grasping ability of the system.

    PNG
    media_image2.png
    321
    219
    media_image2.png
    Greyscale
Krzyzanowski teaches jaws which may have serrations akin to teeth, wherein a distal portion of the jaw may be seen as forming a singular tooth having three cutting edges wherein with a flat top at its peak which is parallel to a plane intersecting the adjacent valleys (Fig. 1—distal-most portion of the edge of jaw 44, additional explanation below). 


Krzyzanowski, Fig. 1—The tooth A has a third linear cutting edge B which forms a flat top which is parallel to a plane intersecting with the adjacent valley D (and the corresponding valley on the opposite side not shown in the figure) and which connects a first transverse cutting edge C to an additional cutting surface (on the opposite side not shown in the figure).



The combination of Krzyzanowski and Haack in particular may thus be seen to teach the first tooth comprising a first cutting edge extending from a first valley between the first tooth and an adjacent tooth to a peak of the first tooth, a second cutting edge transverse to the first cutting edge and extending from a second valley between the first tooth and a second adjacent tooth to the peak, and a third linear cutting edge that connects the first and second cutting edges of the first tooth, wherein the third cutting edge forms the peak of the first tooth and is oriented substantially parallel to a plane intersecting the first valley and the second valley, as modification using Haack could utilize this particular tooth structure when adding the additional teeth to the device.

Timberlake teaches a biopsy forceps assembly (Abstract) including teeth, wherein a tooth may comprise a first cutting edge extending from a first valley between the first tooth and an adjacent tooth to a peak of the first tooth (Paragraph 0014—each tooth includes angled sides; Paragraph 0075—each of the teeth projects to form a flat top surface and angled sides; Fig. 2A-2C, 9A, 9C, 10D—the angled sides of the teeth extend from the adjacent valleys to the peak of a given tooth, as seen in the lower jaw of Fig. 9A the valleys may correspond to an adjacent tooth), a second cutting edge transverse to the first cutting edge and extending from a second valley between the first tooth and a second adjacent tooth to the peak (Paragraph 0014—each tooth includes angled sides; Paragraph 0075—each of the teeth projects to form a flat top surface and angled sides; Fig. 2A-2C, 9A, 9C, 10D—the angled sides of the teeth extend from the adjacent valleys, as seen in the lower jaw of Fig. 9A the valleys may correspond to an adjacent tooth), and a third linear cutting edge that connects the first and second cutting edges of the first tooth (Paragraph 0014—each tooth includes a substantially flat top surface; Paragraph 0075—each of the teeth projects to form a flat top surface and angled sides; Paragraph 0085—the tooth projects to form a flat top surface), wherein the third cutting edge forms the peak of the first tooth (Fig. 2A-2C, 9A, 9C, 10D—the flat top surface of the tooth is at the peak of the tooth; Paragraph 0089—the tooth may be part of the cutting parameter of the jaw such that it is a cutting edge) and is oriented 
Regarding claim 13, Krzyzanowski, Haack, and Timberlake teach the device of claim 11. However, Krzyzanowski fails to teach wherein the first tooth of the first jaw has a first height and a second tooth of the first jaw has a second height different from the first height. Haack teaches wherein the first jaw includes first teeth having a first height and second teeth having a second height different from the first height (Paragraphs 0048-0049—teeth increase in height from a proximal end of the jaw to the distal end; Paragraph 0048—teeth 402 and 404 or other proximal teeth may be the same size; teeth of multiple heights 416, 414, 412 in top jaw 400, Fig. 12A). In particular, Haack teaches that there are first teeth on the first jaw of at least two different heights, wherein some of the teeth may be the same height. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the jaw assembly of Krzyzanowski with the different heights of teeth of Haack as a simple substitution for the serrated form of Krzyzanowski, as the smaller tooth height may be used in forming the window portion rather than simple having an inset area separate from the serrated tooth portion (Haack further teaches that the smaller, most proximal teeth do not mesh when the jaws are closed, leaving a gap to prevent wear or sticking of the jaws, Paragraph 0045).
Regarding claim 24, Krzyzanowski, Haack, and Timberlake teach the system of claim 11. Krzyzanowski additionally teaches wherein, when the first and second jaws are in the closed 
Regarding claim 25, Krzyzanowski, Haack, and Timberlake teach the system of claim 11. However, Krzyzanowski fails to teach wherein each of the first jaw and the second jaw extends from a distal end to a proximal end, and wherein one or more first teeth of the plurality of first teeth that are positioned at the distal end of the first jaw are bigger than one or more first teeth that are positioned proximate the proximal end of the first jaw , and one or more second teeth of the plurality of second teeth that are positioned at the distal end of the second jaw are bigger than one or more second teeth that are positioned proximate the proximal end of the second jaw. Haack teaches wherein each of the first jaw and the second jaw extends from a distal end to a proximal end, and wherein one or more first teeth of the plurality of first teeth that are positioned at the distal end of the first jaw are bigger than one or more first teeth that are positioned proximate the proximal end of the first jaw, and one or more second teeth of the plurality of second teeth that are positioned at the distal end of the second jaw are bigger than one or more second teeth that are positioned proximate the proximal end of the second jaw (Paragraphs 0046 and 0048-0049—teeth increase in height from a proximal end of the jaw to the distal end by 0.001mm increments; teeth of multiple heights 316/416, 314/414, 312/412 increasing from proximal end to distal end in lower jaw 300/upper jaw 400, Fig. 11b and 12A). It would have been 
Regarding claim 26, Krzyzanowski, Haack, and Timberlake teach the system of claim 11. However, Krzyzanowski does not specifically teach further comprising a link, comprising a proximal end and a distal end, moveably coupled to the distal end of the attachment member. Haack teaches further comprising a link (Link 130, Fig. 3), comprising a proximal end and a distal end (Proximal and distal ends of the link at areas 132 and 134 of link 130, Fig. 3), moveably coupled to the distal end of the attachment member (Paragraphs 0026-0028—the arm of the jaw connects to a single link 120, which further connects via linking pin 134 through hole 124 to a link 130). It would have been obvious to one having ordinary skill in the art at the time of filing to perform a simple substitution of a portion of the pivot assembly of Krzyzanowski with the movable link of Haack as the same function is performed with both pieces, specifically the actuation of the forceps device in order to move between open and closed configurations of the jaws.
Claims 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krzyzanowski in view of Haack, further in view of Slater, further in view of Timberlake (U.S. 20130085412 A1).
Regarding claim 16, Krzyzanowski teaches a method of obtaining a tissue sample, comprising inserting a distal portion of a biopsy forceps assembly to a target area within a body (Paragraph 0003—biopsy forceps to cut away a biopsy sample from within a patient), the distal portion including: a tension member (Fig. 1B—actuating wire 28) extending from a proximal end to a distal end (Paragraph 0250—actuation wire extends through shaft to control interface); and an end effector including a first jaw and a second jaw (Figs. 1A-1G—first jaw 10, second jaw 12) movable between an open configuration (Fig. 1G—open configuration), in which the first jaw and the second jaw are separated from one another to 
However, Krzyzanowski fails to teach wherein one or more first teeth of the plurality of first teeth that are positioned at the distal end of the first jaw are larger than one or more first teeth that are positioned proximate the proximal end of the first jaw, and one or more second teeth of the plurality of second teeth that are positioned at the distal end of the second jaw are larger than one or more second teeth that are positioned proximate the proximal end of the second jaw, and wherein the first jaw includes a first tooth at a distal-most end of the first jaw, the first tooth comprising a first cutting edge, a second cutting edge, and a third cutting edge that connects the first and second cutting edges of the first tooth, wherein the second jaw includes two second teeth that mate with the first tooth when the first jaw and the second jaw are in the closed configuration, each second tooth comprising a first cutting edge, a second cutting edge, and a third cutting edge that connects the first and second cutting edges of the respective second tooth. 
Haack teaches wherein one or more first teeth of the plurality of first teeth that are positioned at the distal end of the first jaw are larger than one or more first teeth that are positioned proximate the proximal end of the first jaw (Paragraphs 0048-0049—teeth increase in height from a proximal end of the jaw to the distal end; teeth of multiple heights 416, 414, 412 increasing distally in top jaw 400, Fig. 12A), and one or more second teeth of the plurality of second teeth that are positioned at the distal end of the second jaw are larger than one or more second teeth that are positioned proximate the proximal end of the second jaw (Paragraph 0049—teeth increase in height from a proximal end of the jaw to the distal end; teeth of multiple heights 302a/b/c/d-314a/b/c/d in lower jaw 300, Fig. 11a-11b and 13a-d), wherein the cutting edges of the first jaw and the second jaw are configured to form one or more windows between the pluralities of the first and second teeth when in the closed configuration (Paragraph 0045—the smaller, most proximal teeth do not mesh when the jaws are closed, leaving a gap 
However, neither Krzyzanowski nor Haack specifically teaches wherein a plurality of valleys between the plurality of first teeth define a first line parallel to a base line extending from the distal end to the proximal end of the base of the first jaw, and at least two peaks formed by the plurality of first teeth define a second line transverse to the first line and the base line. Slater (U.S. Patent No. 5819738 A) teaches a biopsy device including jaws with teeth wherein a plurality of valleys between the plurality of first teeth define a first line parallel to a base line extending from the distal end to the proximal end of the base of the first jaw, and at least two peaks formed by the plurality of first teeth define a second line transverse to the first line and the base line (Fig. 2, angles 234b, 236 b, 234a, and 234b; Col. 4, lines 28-35; see further explanation below).

    PNG
    media_image1.png
    310
    224
    media_image1.png
    Greyscale
 Slater, Fig. 2—It may be seen that the valleys (232b-1, etc.) of the teeth (231b-1, etc.) define a first line (Line 236b) parallel to a base line (shown as solid line A) while at least two peaks formed by the plurality of first teeth define a second line (Line 234b) transverse to the first line and the base line.

It would have been obvious to one having ordinary skill in the art at the time of filing to combine the device taught by Krzyzanowski and Haack with the tooth configuration of Slater via a simple substitution that would have been obvious to try, as there are a limited number of possible ways to form the teeth of a set of jaws and this particular configuration would predictably allow for a greater volume of tissue to be grasped by the jaws when compared to configurations wherein the “first line” is not parallel to the baseline while retaining the anti-slip grip and reduced damage of the increasing size of the teeth. 
Krzyzanowski teaches jaws which may have serrations akin to teeth, wherein a distal portion of the jaw may be seen as forming a singular tooth having three cutting edges wherein with a flat top at its peak which is parallel to a plane intersecting the adjacent valleys (Fig. 1—distal-most portion of the edge of jaw 44, additional explanation below). 


    PNG
    media_image2.png
    321
    219
    media_image2.png
    Greyscale

Krzyzanowski, Fig. 1—The tooth A has a third linear cutting edge B which forms a flat top which is parallel to a plane intersecting with the adjacent valley D (and the corresponding valley on the opposite side not shown in the figure) and which connects a first transverse cutting edge C to an additional cutting surface (on the opposite side not shown in the figure).



The combination of Krzyzanowski and Haack in particular may thus be seen to teach the first tooth comprising a first cutting edge extending from a first valley between the first tooth and an adjacent tooth to a peak of the first tooth, a second cutting edge transverse to the first cutting edge and extending from a second valley between the first tooth and a second adjacent tooth to the peak, and a third linear cutting edge that connects the first and second cutting edges of the first tooth, wherein the third cutting edge forms the peak of the first tooth and is oriented substantially parallel to a plane intersecting the first valley and the second valley, as modification using Haack could utilize this particular tooth structure when adding the additional teeth to the device.
Even if it is argued that Krzyzanowski does not sufficiently teach teaches the first tooth comprising a first cutting edge extending from a first valley between the first tooth and an adjacent tooth to a peak of the first tooth, a second cutting edge transverse to the first cutting edge and extending from a second valley between the first tooth and a second adjacent tooth to the peak, and a third linear cutting edge that connects the first and second cutting edges of the first tooth, wherein the third cutting edge forms the peak of the first tooth and is oriented substantially parallel to a plane 
Timberlake teaches a biopsy forceps assembly (Abstract) including teeth, wherein a tooth may comprise a first cutting edge extending from a first valley between the first tooth and an adjacent tooth to a peak of the first tooth (Paragraph 0014—each tooth includes angled sides; Paragraph 0075—each of the teeth projects to form a flat top surface and angled sides; Fig. 2A-2C, 9A, 9C, 10D—the angled sides of the teeth extend from the adjacent valleys to the peak of a given tooth, as seen in the lower jaw of Fig. 9A the valleys may correspond to an adjacent tooth), a second cutting edge transverse to the first cutting edge and extending from a second valley between the first tooth and a second adjacent tooth to the peak (Paragraph 0014—each tooth includes angled sides; Paragraph 0075—each of the teeth projects to form a flat top surface and angled sides; Fig. 2A-2C, 9A, 9C, 10D—the angled sides of the teeth extend from the adjacent valleys, as seen in the lower jaw of Fig. 9A the valleys may correspond to an adjacent tooth), and a third linear cutting edge that connects the first and second cutting edges of the first tooth (Paragraph 0014—each tooth includes a substantially flat top surface; Paragraph 0075—each of the teeth projects to form a flat top surface and angled sides; Paragraph 0085—the tooth projects to form a flat top surface), wherein the third cutting edge forms the peak of the first tooth (Fig. 2A-2C, 9A, 9C, 10D—the flat top surface of the tooth is at the peak of the tooth; Paragraph 0089—the tooth may be part of the cutting parameter of the jaw such that it is a cutting edge) and is oriented substantially parallel to a plane intersecting the first valley and the second valley (Fig. 2A-2C, 9A, 9C, 10D—the flat top surface of the tooth is at the peak of the tooth and is parallel to a plane intersecting the first and second valley). It would have been obvious to one having ordinary skill in the art to combine the system of Krzyzanowski, Haack, and Slater with the tooth structure of Timberlake to provide an alternative tooth structure via a simple substitution which could predictably improve the tissue cutting and retaining ability of the device by providing a greater surface area for the cutting edge 
Regarding claim 17, Krzyzanowski, Haack, Slater, and Timberlake teach the method of claim 16. Krzyzanowski additionally teaches inserting the biopsy forceps assembly through the working channel of an endoscope (Paragraph 0243—inserted into working channel of an endoscope).
Regarding claim 18, Krzyzanowski, Haack, Slater, and Timberlake teach the method of claim 16. However, Krzyzanowski fails to teach wherein the plurality of teeth of each of the first jaw and the second jaw comprise first teeth having a first height and second teeth having a second height different from the first height. Haack teaches wherein the plurality of teeth of each of the first jaw and the second jaw comprise first teeth having a first height and second teeth having a second height different from the first height (Paragraphs 0046 and 0049—teeth increase in height from a proximal end of the jaw to the distal end; Paragraph 0046 and 0048-0049—teeth 302/402 and 304/404 or other proximal teeth may be the same size; teeth of multiple heights 314/414, 312/412 in top jaw 400/lower jaw 300, Figs. 11b and 12A). In particular, Haack teaches that there are teeth on the first and second jaw of at least two different heights, wherein some of the teeth may be the same height. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the jaw assembly of Krzyzanowski with the different heights of teeth of Haack as a simple substitution for the serrated form of Krzyzanowski, as the smaller tooth height may be used in forming the window portion rather than simple having an inset area separate from the serrated tooth portion (Haack further teaches that the smaller, most proximal teeth do not mesh when the jaws are closed, leaving a gap to prevent wear or sticking of the jaws, Paragraph 0045) and to predictably improve the gripping and cutting ability of the device in the method.
Regarding claim 20, Krzyzanowski, Haack, Slater, and Timberlake teach the method of claim 18. However, Krzyzanowski fails to teach the plurality of teeth of each of the first jaw and the second jaw .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Krzyzanowski in view of Haack, further in view of Slater, further in view of Dunn (U.S. 20090264795 A1).
Regarding claim 23, Krzyzanowski, Haack, and Slater teach the device of claim 1. However, neither Krzyzanowski nor Haack nor Slater teaches wherein each tooth of the plurality of first teeth of the first jaw are configured as a skiving knife edge to allow for cutting of tissue received laterally into the first and second jaws. Dunn teaches a device for extracting samples including a serrated edge, akin to a jaw, of teeth wherein each tooth has a knife edge for cutting (Paragraphs 0044-0045). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the device of Krzyzanowski and Haack with the knife-edge teeth of Dunn to predictably improve the cutting ability of the device.

Response to Arguments
Applicant’s arguments, see pages 11-15 of applicant's remarks, filed 19 November 2021, with respect to the rejection(s) of claim(s) 1, 11, and 16 and their dependents under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Krzyzanowski, Slater, and . In particular, the newly amended limitations of claim 1 are taught by Slater, while the new limitations of claim 11 are taught by Krzyzanowski and additionally by Timberlake. The amended limitations of claim 16 constitute a combination of the new limitations of claims 1 and 11 and are taught thus taught by Slater, Krzyzanowski, and Timberlake in combination with previously applied references as described above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ALR/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791